  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 1 of 28 PageID 254



                             UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 Oscar Sanchez, Marcus White, Tesmond Civil Action No. 3:20-cv-00832-E-BH
 McDonald, Marcelo Perez, Roger Morrison,
 Keith Baker, Paul Wright, Terry McNickels, Memorandum in Support of Motion for
 and Jose Munoz; on their own and on behalf of Class Certification
 a class of similarly situated persons;

                        Petitioners/Plaintiffs,
         v.

 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity; DALLAS
 COUNTY, TEXAS;

                Respondents/Defendants

                MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION
                        FOR CLASS CERTIFICATION

        Plaintiffs Oscar Sanchez, Marcus White, Tesmond McDonald, Marcelo Perez, Roger

Morrison, Keith Baker, Paul Wright, Terry McNickels, and Jose Munoz hereby move this Court

to certify this case as a class cation under Federal Rules of Civil Procedure 23(a) and 23(b)(2).

   I.         INTRODUCTION

        This case is about Defendants’ failure to act to protect the lives of people detained in the

Dallas County Jail from novel coronavirus and its resulting disease, COVID-19. Defendants have

failed to respond to the urgent threat posed to people confined in the jail by this growing pandemic,

making it impossible for these individuals to observe the precautionary steps necessary to keep

themselves safe, such as social distancing, increased personal hygiene, sanitizing one’s

environment, access to testing, and wearing protective clothing. Defendants’ disregard of the

known risks of illness and death exposes jail detainees to a highly fatal, infectious disease in

violation of their rights under the Eighth and Fourteenth Amendments. Named Plaintiffs challenge


                                                  1
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                       Page 2 of 28 PageID 255



these unconstitutional conditions and now move for class certification under Federal Rules of Civil

Procedure 23(a) and 23(b)(2). Named Plaintiffs also move for appointment of the undersigned as

class counsel under Rule 23(g).

   II.       CLASS DEFINITION

         Plaintiffs propose the following classes and sub-classes:

   1. “Pre-Adjudication Class”: All current and future detainees in pretrial custody at the Dallas

         County Jail, including alleged violations of probation or parole, at the Jail;

             a. “Medically-Vulnerable Pre-Adjudication Subclass”: All persons who are in pretrial

                 custody at the Dallas County Jail, including alleged violations of probation or parole,

                 and who, by reason of age or medical condition, meet the CDC criteria for being as

                 particularly vulnerable to injury or death if they were to contract COVID-19. A person

                 shall be deemed “Medically-Vulnerable” if the person is over the age of 50, and/or has

                 or experiences (a) lung disease, including asthma, chronic obstructive pulmonary

                 disease (e.g. bronchitis or emphysema), or other chronic conditions associated with

                 impaired lung function; (b) heart disease, such as congenital heart disease, congestive

                 heart failure and coronary artery disease; (c) chronic liver or kidney disease (including

                 hepatitis and dialysis patients); (d) diabetes or other endocrine disorders; (e) epilepsy;

                 (f) hypertension; (g) compromised immune systems (such as from cancer, HIV, receipt

                 of an organ or bone marrow transplant, as a side effect of medication, or other

                 autoimmune disease); (h) blood disorders (including sickle cell disease); (i) inherited

                 metabolic disorders; (j) history of stroke; (k) a developmental disability; and/or (l) a

                 current or recent (within the last two weeks) pregnancy;




                                                     2
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                      Page 3 of 28 PageID 256



   2. “Post-Adjudication Class”: All current and future detainees in post-adjudication custody at

          the Dallas County Jail, including those serving a term of incarceration pursuant to an

          adjudicated violation of probation or parole;

             a. “Medically-Vulnerable Post-Adjudication Subclass”: All current and future detainees

                 in post-adjudication custody at the Dallas County Jail, including those serving a term

                 of incarceration pursuant to an adjudicated violation of probation or parole. A person

                 shall be deemed “Medically-Vulnerable” if the person is over the age of 50, and/or has

                 or experiences (a) lung disease, including asthma, chronic obstructive pulmonary

                 disease (e.g. bronchitis or emphysema), or other chronic conditions associated with

                 impaired lung function; (b) heart disease, such as congenital heart disease, congestive

                 heart failure and coronary artery disease; (c) chronic liver or kidney disease (including

                 hepatitis and dialysis patients); (d) diabetes or other endocrine disorders; (e) epilepsy;

                 (f) hypertension; (g) compromised immune systems (such as from cancer, HIV, receipt

                 of an organ or bone marrow transplant, as a side effect of medication, or other

                 autoimmune disease); (h) blood disorders (including sickle cell disease); (i) inherited

                 metabolic disorders; (j) history of stroke; (k) a developmental disability; and/or (l) a

                 current or recent (within the last two weeks) pregnancy.

   III.      STATEMENT OF FACTS

                       A. Plaintiffs’/Petitioners Challenge Defendants’ Inadequate Policies and
                          Practices to Combat the COVID-19 Virus which Places all Putative
                          Class Members at Serious Risk in Violation of the Constitution.

          Texas and the nation are in the midst of the most significant global pandemic in

generations.1 COVID-19 is a highly contagious and deadly respiratory disease caused by a novel


    1
     John M. Barry, The Single Most Important Lesson from the 1918 Influenza, New York Times
(March 17, 2020), https://cutt.ly/PtQ5uAZ (Opinion piece by author of “The Great Influenza: The

                                                     3
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                    Page 4 of 28 PageID 257



coronavirus (SARS-CoV-2). No one is safe. The lethality rate of COVID-19 is estimated to be

between one and six percent: several times more than the common flu that kills thousands a year.2

All age groups including some children have contracted the disease,3 and the World Health

Organization estimates that one in five people who contract the disease require hospitalization.4

        On March 13, 2020, the President declared a national state of emergency.5 As of April 7,

2020, confirmed cases of COVID-19 in the United States were more than double the number in

any other country.6 On the same day, Illinois, Louisiana, New Jersey, New York reported their

highest daily death tolls from COVID-19.7 As of April 7, 2020, the Texas Health and Human

Services reported 8,262 COVID-19 cases and 154 deaths from the disease state-wide,8 and Dallas




Story of the Deadliest Pandemic in History,” noting comparison between current COVID-19
outbreak and the 1918 influenza outbreak widely considered one of the worst pandemics in
history).
    2
       As of April 7, 2020, there were 1,428,428 confirmed cases globally, with 82,020 deaths and
300,198 recoveries. Johns Hopkins University of Medicine, Coronavirus COVID-19 Global Cases
by the Center for Systems Science and Engineering at Johns Hopkins University,
https://cutt.ly/StEyn2U; see also “Coronavirus disease 2019 (COVID-19)”, UpToDate,
https://cutt.ly/GtJYSkj (as of April 4, 2020, estimated overall fatality rate of 2.3 percent globally).
    3
     Robert Verity, PhD., et al., Estimates of the Severity of Coronavirus Disease 2019: A Model-
Based Analysis, Lancet Infec Dis (March 30, 2020), 6.
    4
    World Health Organization, Q&A on Coronaviruses (COVID-19), “Should I Worry About
COVID-19?,” https://cutt.ly/YtEyrxl.
    5
      Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
Disease (COVID-19) Outbreak, (March 13, 2020), https://cutt.ly/EtJLZQZ.
    6
       Jennifer Calfas, Chong Koh Ping, and Drew Hinshaw, Global Coronavirus Death Toll
Passes 81,000 as Some Lockdowns Tighten, The Wall Street Journal (Apr. 7, 2020),
https://cutt.ly/ztJLM0q.
    7
         Johns Hopkins University, Coronavirus Resource Center, available at
https://coronavirus.jhu.edu/map.html; see also Brittany Shammas, et al., Trump says Quarantine
for New York Area “Will not be Necessary;” U.S. Coronavirus-related Deaths Double in Two
Days, Wash. Post (March 28, 2020, 11:27 p.m.), https://cutt.ly/ktRo8u0.
    8
        Texas Health and Human Services, Texas Case Counts COVID-19, (Apr. 7, 2020),
https://cutt.ly/rtJL7NJ.

                                                  4
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                 Page 5 of 28 PageID 258



County Health and Human Services reported 1,261 COVID-19 cases with 19 deaths.9 The Dallas

County Jail accounted for 23—almost two percent—of the COVID-19 cases in Dallas County.10

On April 5, 2020, approximately 25 percent of all new confirmed COVID-19 cases in Dallas

County were in the Dallas County Jail.11

         There is no vaccine or cure for COVID-19. The best course according to public health

experts is to slow and prevent transmission, primarily through a practice known as “social

distancing.”12 Social distancing requires everyone to stay at least six feet away from all other

people to control the spread of the virus. This measure is particularly important because the virus

spreads aggressively, and people can infect others even if they do not feel sick or exhibit any

symptoms.13 The only effective way to curb the pandemic is through dramatically reducing contact

for all.14 Consequently, every American institution—from schools15 to places of worship,16 from



    9
       Dallas County Health and Human Services, 2019 Novel Coronavirus (COVID-19) Summary
at 1, (Apr. 7, 2020), https://cutt.ly/ztJZwXa.
    10
         Id. Table 4.
    11
       COVID-19 Live Updates, KERA News (quoting Director of Dallas County Health and
Human Services on April 5, 2020 as saying “the jail has 24 cases, which includes 22 inmates and
two detention officers,” presenting approximately 25% of all new cases in Dallas County that
day), https://cutt.ly/itJSsiy.
    12
       World Health Organization, Coronavirus, https://cutt.ly/ztWyf7e (“At this time, there are
no specific vaccines or treatments for COVID-19.”).”); Dawson v. Asher, 20-cv-409 (W.D. Wash.)
at Doc. No. 4, Declaration of Dr. Robert B. Greifinger, MD, ¶ 8 (“Social distancing and hand
hygiene are the only known ways to prevent the rapid spread of COVID-19.”).
    13
         Center for Disease Control, How Coronavirus Spreads, https://cutt.ly/CtYRkkC.
    14
       Harry Stevens, Why Outbreaks Like Coronavirus Spread Exponentially, and how to
“Flatten the Curve,” Wash. Post. (March 14, 2020), https://cutt.ly/etYRnkz.
    15
      Centers for Disease Control, Interim Guidance for Administrators of US K-12 Schools and
Child Care Programs, https://cutt.ly/ItRPq5n.
    16
       Centers for Disease Control, Interim Guidance for Administrators and Leaders of
Community-and Faith-Based Organizations to Plan, Prepare, and Respond to Coronavirus
Disease 2019 (COVID-19), https://cutt.ly/KtRPk1k.

                                                5
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 6 of 28 PageID 259



businesses17 to legislatures18—has been exhorted to reduce the number of people in close quarters,

if not empty entirely. They have also been told to undertake aggressive sanitation measures, such

as cleaning and disinfecting all surfaces for exacting periods of time with products with particular

alcohol contents, and closing off any areas used by a sick person.19 These imperatives apply with

special force to jails, where the government controls almost entirely a person’s ability to avoid

others and to maintain adequate sanitation.

         The impact of COVID-19 on the Dallas County Jail is dire and a clear public health

emergency. In just a week’s time the number of people infected by COVID-19 in the jail jumped

from 5 infections of detainees and Jail employees to almost 30 as of April 7, 2020,20 Yet the

Defendants have failed to implement adequate policies and practices to combat the virus and

prevent unacceptable risk of contracting the disease for the entire putative class, including

medically vulnerable prisoners and detainees and the entire jail population. Because of the

Defendants’ failed policies and practices no one can protect themselves adequately from the

disease in the Dallas County Jail and preventable deaths will occur. These enormous harms and


    17
      Centers for Disease Control, Interim Guidance for Businesses and Employers to Plan and
Respond to Coronavirus Disease 2019 (COVID-19), https://cutt.ly/stRPvg4.
    18
         Nat’l Conf. of State Legislatures, Coronavirus and State Legislatures in the News,
https://cutt.ly/4tRPQne.a
    19
          Centers for Disease        Control,    Cleaning    and    Disinfecting    Your    Facility,
https://cutt.ly/atYE7F9.
    20
       Dallas County Health and Human Services, 2019 Novel Coronavirus (COVID-19) Table 4,
(Apr. 7, 2020), https://cutt.ly/QtJZbmS; Editorial, COVID-19 spreads with close contact, so what
do we do about those in jail?, The Dallas Morning News (Apr. 5, 2020), https://cutt.ly/8tJOi67
(“At the time of this writing, 20 inmates had tested positive for the virus, along with six detention
officers and one deputy.”); Ashley Paredez, Confirmed COVID-19 cases at Dallas County Jail
now up to 28, Fox 4 (April 4, 2020), https://cutt.ly/0tJSenr (“The number of coronavirus cases at
the Dallas County jail has increased from five cases last week, to now a total of 28,” and “six [of
those testing positive] are detention officers and two are clerks”); COVID-19 Live Updates, KERA
News, supra note 11 (quoting Director of Dallas County Health and Human Services on April 5,
2020 as saying “the jail has 24 cases, which includes 22 inmates and two detention officers”).

                                                 6
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                   Page 7 of 28 PageID 260



risks are a direct result of Defendants’ failure to implement adequate policies and practices to

address the virus through prevention and treatment -- despite the ubiquity of clear guidance on

how to combat the virus, the Texas Governor’s order requiring people to “minimize in-person

contact with people who are not in the same household”,21 the stay at home order issued by the

County Judge of Dallas County,22 and City of Dallas regulations implementing the Texas and

Dallas County orders.23 Through its policies and practices the Dallas County Jail has failed to

provide critical safeguards to prevent the spread of COVID-19, including:

                 •       failure to release medically vulnerable individuals despite the known lethal
                         risks of COVID-19 for these individuals and the need to lower the jail
                         population to allow for greater social distancing; Compl. ¶¶ 59-64;
                         Declaration of Dr. Robert Cohen, 4/9/20 ¶¶ 30–31 (Doc. 3-2).

                 •       a lack of COVID-19 testing for detainees at intake, during detention, or
                         upon release, Compl. ¶51; Cohen Dec. ¶¶ 33, 35.

                 •       failure to begin “checking the temperatures of employees assigned to the
                         jail” or asking detainees during the intake process “a set of preliminary
                         questions recommended by Dallas County’s healthcare partners” until
                         March 27, 2020.24

                 •       a shortage of Jail employees to report for work; Compl. ¶ 62; Cohen Dec.
                         ¶ 23.

                 •       routine use by Jail employees of single-use disposable surgical masks for a
                         week or more; Compl. ¶¶ 6, 54; Cohen Dec. ¶ 38.

                 •       failure to educate detainees about the virus and prevention methods; Compl.
                         ¶ 53; Cohen Dec. ¶¶ 40–41.



    21
         Office of the Tex. Gov., Press Release: Governor Abbott Issues Executive Order
Implementing Essential Services and Activities Protocols (March 31, 2020),
https://cutt.ly/stJUKfc.
    22
         See Amended “Safer at Home” Order, (Apr. 6, 2020), https://cutt.ly/otJIl2m.
    23
         See Shelter in Place: Stay Home Stay Safe, City of Dallas, https://cutt.ly/TtJIvcg.
    24
         Dallas County Sheriff’s Office, “COVID-19 Initiatives,” (March 27, 2020),
https://cutt.ly/NtJO7zY; see also Cohen Dec. at ¶¶ 12, 15, 29.

                                                   7
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                   Page 8 of 28 PageID 261



               •       failure to institute appropriate social distancing practices, including in dorm
                       bunk arrangements, waiting lines, staff gatherings, and meals; Compl. ¶¶
                       49-50; Cohen Dec. ¶ 45.

               •       failure to segregate detainees with symptoms and illness from other
                       detainees and guards; Compl. ¶ 52; Cohen Dec. ¶¶ 20–21, 24.

               •       failure to provide staff with adequate personal protective equipment and to
                       require the use and regular replacement of such equipment; Compl. ¶ 54;
                       Cohen Dec. ¶¶ 27, 38.

               •       failure to provide detainees with adequate PPE; Compl. ¶ 55; Cohen Dec.
                       ¶¶ 27, 38.

               •       failure to ensure sufficient stocks of hygiene and cleaning supplies and to
                       provide detainees with no-cost access to these supplies. Compl. ¶¶ 56-57;
                       Cohen Dec. ¶¶ 27, 39–40.

These unified policies and practices apply to all members of the putative class and sub-classes and

put all of them at risk of serious harm and even death.

       The failure of Dallas County Jail to prevent and mitigate the spread of COVID-19

endangers not only all those within the institution, but the entire community. See Declaration of

Dr. Eric Lofgren, Ph.D., 4/9/20 ¶¶ 22–28 (Doc. 3-1) (discussing increased infections,

hospitalizations, and deaths among incarcerated persons, jail staff, and broader community if

sufficient measures not taken at the jail). Hence, swift release of the most vulnerable to the disease

and implementation of public health and education protocols in the jail, are the only mitigation

efforts that the Dallas County Jail can undertake to comport with public health guidance and to

prevent a catastrophic outbreak at the facility that will also endanger the community at large.

Lofgren Dec. ¶¶ 29–31; Cohen Dec. ¶¶ 30–32.

                     B. The Petitioner/Plaintiffs

       The Petitioners/Plaintiffs are:




                                                  8
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                Page 9 of 28 PageID 262



       Petitioner Oscar Sanchez is detained in the Dallas County Lew Sterrett Jail West Tower.

He is a 28-year-old man. He has a history of severe chronic asthma and has begun to show

symptoms that are consistent with COVID-19. He has been incarcerated since March 10, 2020 and

is being held pretrial on multiple charges, some of which are indicted, some of which are not. His

cases are not currently set for trial. His next court date is April 28, 2020 for an announcement

setting. He is presumptively innocent of all charges. Compl. ¶ 13.

       Petitioner Marcus White is a 37-year-old man who booked into the Dallas County Jail on

November 27, 2019 and is held on $111,000 bond for multiple charges, mostly drug-related. He

suffers from hypertension, for which he takes medication in the jail, as well as a serious seizure

disorder for which he has not received his medication in the jail. Mr. White contracted and tested

positive for COVID-19 in the jail and is being held on the 9th floor of the Dallas County Lew

Sterrett West Tower Jail. He is presumptively innocent of all charges. Compl. ¶ 14.

       Petitioner Tesmond McDonald is a 32-year-old man with asthma and high blood pressure

who is being held (since September 27, 2019) in the Dallas County Jail, currently in the Lew

Sterrett West Tower Jail 9th floor. He is being held pretrial for three Dallas County charges of

aggravated robbery, possession with intent to deliver drugs, and evading arrest. Mr. McDonald

contracted COVID-19 inside the jail and learned on April 3 that he tested positive for the virus.

His condition is very serious and he may require immediate medical attention. He is

presumptively innocent of all charges. Compl. ¶ 15.

       Petitioner Marcelo Perez is a 43-year-old man who has been held in the Dallas County Jail

since January 7, 2020 on an allegation that he violated probation by committing a new drug

offense. Mr. Perez is medically vulnerable in that he has hypertension and diabetes. He has been




                                                9
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 10 of 28 PageID 263



denied the ability to maintain social distancing, proper hygiene, and he is exposed continuously to

people who show symptoms consistent with COVID-19. Compl. ¶ 16

       Petitioner Roger Morrison is a 49-year-old man, medically vulnerable to COVID-19

because of his pre-existing conditions of high blood pressure, hepatitis C, and cirrhosis of the liver

among other issues. He was booked in on March 9, 2020 and is being held on drug possession and

evading arrest charges in the Dallas County Jail South (Kays) Tower C3 medical pod. He has been

unable to protect himself within the jail from exposure to other inmates and guards who have

potentially been exposed to COVID-19. He has begun to exhibit flu-like symptoms. Compl. ¶ 17.

       Petitioner Keith Baker is a 25-year-old man. He booked in on March 7, 2020 on an

unindicted allegation of aggravated assault, as well as some misdemeanor offenses. He is currently

detained in the Dallas County Lew Sterrett Jail West Tower, 9th floor. He has severe asthma and

is being held adjacent to three people who have tested positive for COVID-19. Mr. Baker has

developed symptoms consistent with COVID-19 but has not been tested for the virus. He is

presumptively innocent of all charges. Compl. ¶ 18.

       Petitioner Paul Wright is a 48-year old man who is being held in the Dallas County Jail

South (Kays) Tower 3rd floor. He booked in on February 21,2020 and is being held awaiting

transport to the Texas Department of Criminal Justice to serve the remainder of a two-year

sentence for felony assault, a sentence for which he has backtime credit for 14 months. He has

hepatitis C and has been unable to protect himself within the jail from exposure to other inmates

and guards who have potentially been exposed to COVID-19. Compl. ¶ 19.

       Petitioner Terry McNickles is a 58-year-old man being held in the Dallas County Jail South

(Kays) Tower on a parole violation. He was booked into the jail on March 16, 2020. He was taken

to a parole hearing, but the hearing was cancelled because of the pandemic, and he was not told



                                                 10
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                   Page 11 of 28 PageID 264



when he might have a chance to have a new hearing date. Mr. McNickles is medically vulnerable

because he had a kidney removed last year due to cancer. He has been unable to protect himself

within the jail from exposure to other inmates and guards who have potentially been exposed to

COVID-19. Compl. ¶ 20.

         Petitioner Jose Munoz is a 37-year-old man, detained in the Dallas County Jail South

(Suzanne Kays) Tower 3rd floor. He has been held since October 4, 2019. He is currently on

probation for drug possession but is awaiting transportation to a drug treatment facility in Wilmer,

Texas which was ordered as a condition of his probation. Because of the COVID-19 pandemic,

however, the facility is not taking new patients, so his wait in jail is indefinite. He has been unable

to protect himself from exposure to the COVID-19 virus through social distancing or protective

measures of any kind. Compl. ¶ 21.

                      C. The Defendants

         The Defendants in this action, sued in their official capacities, are the Dallas County

Sheriff, Marian Brown and Dallas County, Texas (“Dallas County”) is a municipal corporation

organized under the laws of the State of Texas. Compl. ¶¶ 22-23

   IV.      LEGAL ARGUMENT

         Plaintiffs’ suit for injunctive relief under the Fourteenth Amendment, and the Medically

Vulnerable Subclasses’ petition for habeas corpus, arise from Defendants’ failure to protect them

from the severe risk of death or serious physical harm. Those risks affect each Class and Subclass

member identically. This Court should, therefore, certify the Classes and the Medically-Vulnerable

Subclasses.

         The claims of the Classes and Subclasses are ideally suited to proceed as a class action

under Federal Rule of Civil Procedure 23(b)(2) and as an analogous class habeas proceeding. See,



                                                  11
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 12 of 28 PageID 265



e.g. Ibrahim v. Acosta, 326 F.R.D. 696, 699 (S.D. Fla. 2018) (certifying class of plaintiffs seeking

habeas relief). Rule 23(c)(5) further allows for a class to be divided into subclasses, where the

subclasses are treated as a class under Rule 23. Defendants are subjecting Named Plaintiffs and

putative Class and Subclass members to the same injury: confinement in conditions that they know

present a high risk of infection of a deadly disease in violation of Class members’ rights under the

Eighth and Fourteenth Amendments. The Named Plaintiffs and the proposed Class and Subclass

meet Rule 23(a)’s prerequisites for class certification: joinder of all proposed class members in

this numerous and transient class is impracticable; the questions of law and fact necessary for

resolution of this claim are common to all members of the proposed classes; the Named Plaintiffs’

claims are typical of the classes; and the Named Plaintiffs and their counsel are dedicated to

vindicating the constitutional rights of the proposed classes. Additionally, as Rule 23(b)(2)

requires, Defendants’ unconstitutional acts apply to every member of the Class and Subclass, such

that the requested final declaratory and injunctive relief is appropriate for the class as a whole.

                     D. The Requirements of Rule 23(a) Are Satisfied

       Plaintiffs seeking class certification must meet four factors under Rule 23(a):

       (1) the class is so numerous that joinder of all members is impracticable; (2) there
       are questions of law or fact common to the class; (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class; and (4) the
       representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). These class action prerequisites, known respectively as numerosity,

commonality, typicality, and adequacy, are each met in this case.

                           1. Numerosity

       Plaintiffs’ proposed Classes are sufficiently numerous to make joinder impracticable. Fed.

R. Civ. P. 23(a)(1). There is no fixed number of class or subclass members required for a finding

of numerosity. Instead, the key question is “whether joinder of all members is practicable in view

                                                 12
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 13 of 28 PageID 266



of the numerosity of the class and all other relevant factors.” Zeidman v. J. Ray McDermott & Co.,

651 F.2d 1030, 1038 (5th Cir. 1981). These other relevant factors include “the geographical

dispersion of the class, the ease with which class members may be identified, the nature of the

action, and the size of each plaintiff’s claim.” Id.; William B. Rubenstein, Newberg on Class

Actions § 3:12 (5th ed.). Courts also consider “judicial economy arising from the avoidance of a

multiplicity of actions.” Id. Finally, “the fact that the class includes unknown, unnamed future

members also weighs in favor of certification.” Pederson v. La. State Univ., 213 F.3d 858, 868

n.11 (5th Cir. 2000). The Fifth Circuit has held that “[t]he general rule encouraging liberal

construction of civil rights class actions applies with equal force to the numerosity requirement of

Rule 23(a)(1).” Jones v. Diamond, 519 F.2d 1090, 1100 (5th Cir. 1975), abrogated by Gardner v.

Westinhouse Broad Co., 437 U.S. 478 (1978). Joinder is presumptively impracticable when a class

consists of forty members or more. Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 624 (5th

Cir. 1999) (citing Newberg on Class Actions § 3.05 (3d ed.)

       Joinder of the proposed members of each Class is impracticable. The Dallas County Jail’s

Daily Jail Population Statistics show that on April 2, 2020, 5309 people were detained in the jail,

all of whom are members of a proposed Class. This number will likely increase as additional

people are arrested in the future and detained in the jail. Because the proposed Classes contain well

over forty members, they satisfy the numerosity requirement. See Ex. 1, Dallas County Criminal

Justice Management Committee Information Statistics, Detention Early Warning Report, 4/2/20.

       Moreover, because the proposed Classes include future members, traditional joinder is not

practicable. Future Class Members will suffer the same injury absent injunctive relief from

Defendants’ deliberate indifference to the unsafe conditions in the jail. Class relief targeting these

unconstitutional conditions is therefore appropriate because, regardless of the size of the Class,



                                                 13
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                 Page 14 of 28 PageID 267



traditional joinder is not practicable. See Phillips v. Joint Legislative Comm. on Performance &

Expenditure Review of State of Miss., 637 F.2d 1014, 1022 (5th Cir. 1981) ([T]he alleged class

includes future and deterred applicants, necessarily unidentifiable. In such a case the requirement

of Rule 23(a)(1) is clearly met, for ‘joinder of unknown individuals is certainly impracticable.’”

(citation omitted); Moore’s Federal Practice—Civil § 23.22(f) (“Class-action plaintiffs seeking

injunctive or declaratory relief frequently seek to define a class to include people who might be

injured in the future. Courts in these cases often find that joinder of separate suits would be

impracticable because those who have not yet been injured, or who do not know that they have

been injured, are unlikely to join a lawsuit.”); Newberg on Class Actions § 25:4 (4th ed.) (“Even

a small class of fewer than 10 actual members may be upheld if an indeterminate number of

individuals are likely to become class members in the future or if the identity or location of many

class members is unknown for good cause.”); see also Kilgo v. Bowman Transp., Inc., 789 F.2d

859, 878 (11th Cir. 1986) (finding impracticability of non-class joinder for a class including future

members, who necessarily could not yet be identified). In such cases, the numerosity requirement

is satisfied because the putative class seeks declaratory and injunctive relief against an ongoing

policy, a resolution will affect numerous people in the future, and the composition of the class is

fluid and unknown. Jones, 519 F.2d at 1100 (granting liberal construction of numerosity prong in

a case seeking injunctive relief on behalf of future class members because “[t]he general rule

encouraging liberal construction of civil rights class actions applies with equal force to the

numerosity requirement of Rule 23(a)(1).”); see also, e.g., Walker v. City of Calhoun, Georgia,

No. 4:15-cv-170-HLM, 2016 WL 361580, at *6 (N.D. Ga. Jan. 28, 2016) (“[T]here is a future

stream of class members who would suffer the same injury absent injunctive relief. Under those

circumstances, the Court agrees with Plaintiff that joinder is impracticable.”).



                                                 14
     Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 15 of 28 PageID 268



         The proposed Subclasses also easily meet the numerosity threshold. The Medically-

Vulnerable Subclasses are comprised of people who are medically vulnerable to COVID-19

because of underlying medical conditions—a person shall be deemed “Medically-Vulnerable” if the

person is over the age of 50, and/or has or experiences (a) lung disease, including asthma, chronic

obstructive pulmonary disease (e.g. bronchitis or emphysema), or other chronic conditions associated

with impaired lung function; (b) heart disease, such as congenital heart disease, congestive heart failure

and coronary artery disease; (c) chronic liver or kidney disease (including hepatitis and dialysis

patients); (d) diabetes or other endocrine disorders; (e) epilepsy; (f) hypertension; (g) compromised

immune systems (such as from cancer, HIV, receipt of an organ or bone marrow transplant, as a side

effect of medication, or other autoimmune disease); (h) blood disorders (including sickle cell disease);

(i) inherited metabolic disorders; (j) history of stroke; (k) a developmental disability; and/or (l) a

current or recent (within the last two weeks) pregnancy. The WHO-China Joint Mission Report

indicates that the mortality rate from COVID-19 for those with cardiovascular disease was 13.2%,

9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic respiratory disease, and 7.6% for

cancer.25

         According to one study, “asthma prevalence is 30%–60% higher among individuals with a

history of incarceration as compared with the general population.”26 One study estimates that up

to 15% of people who are in custody have asthma, 10% of people in custody live with a heart

condition that requires medical care, 10% live with diabetes, and 30% have hypertension.27 Based




25
   Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World
Health Organization (Feb. 28, 2020), at 12, https://cutt.ly/atBJsEW; Cohen Dec. ¶26.
26
   Elizabth M. Vigilanto et al., Mass Incarceration and Pulmonary Health: Guidance for
Clinicians, 15 Ann. Am. Thoracic Soc. 409, 409 (2019).
27
   Laura M. Marushack et al., Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12, U.S. Dept. of Justice (2014).
                                                   15
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                 Page 16 of 28 PageID 269



on these estimates and assuming some overlap in these diagnoses, a fair estimate of the number of

people who live with one or more of these medical vulnerabilities exceeds one thousand.

        A class action does not present any insurmountable difficulties in management—the

Classes and Subclasses are easily ascertainable from records in the Defendants’ possession and

are limited in geographic scope, as opposed to a nationwide, multi-district class of millions.

Requiring separate individual lawsuits against Defendants would likely result in far greater

manageability problems, such as duplicative discovery (including numerous depositions of the

same County officials and repetitive production of documents), repeated adjudication of similar

controversies in this Court (with the resultant risk of inconsistent judgments), and excessive costs

for all involved.

        In sum, the number of potential and future Class and Subclass members, the difficulty in

immediately identifying these potential Class and Subclass members, and the addition of future,

unknown Class and Subclass members make joinder impracticable. Additionally, judicial

economy will be significantly better served by resolving the central factual and legal issues

concerning the unconstitutional conditions of confinement, as opposed to requiring multiple

proceedings as Defendants continue to detain individuals in unsafe conditions. Rule 23(a)(1) is

thus satisfied.

                          2. Commonality

        The claims asserted on behalf of the proposed Classes and Subclasses include “questions

of law or fact common to the class” that satisfy Rule 23(a)(2). Commonality requires that the class

members’ claims “depend on a common contention” such that “determination of its truth or falsity

will resolve an issue that is central to the validity of each one of the claims in one stroke.” Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). The threshold for satisfying the commonality



                                                16
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20               Page 17 of 28 PageID 270



prerequisite is “not demanding.” Mullen, 186 F.3d at 625; Lightbourn v. Cty. of El Paso, Tex., 118

F.3d 421, 426 (5th Cir. 1997). “To satisfy the commonality requirement under Rule 23(a)(2), class

members must raise at least one contention that is central to the validity of each class member’s

claims.” In re Deepwater Horizon, 739 F.3d 790, 810 (5th Cir. 2014). Courts generally “find[]

common questions of law to be at a high level of generality . . . and questions of fact similarly

broad . . . .” Newberg on Class Actions § 3:19 (5th ed.) (citations omitted). Commonality also

requires these common questions “to generate common answers apt to drive the resolution of the

litigation.” Dukes, 564 U.S. at 350 (emphasis in original) (quoting Richard A. Nagareda, Class

Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 132 (2009) ). These “common

answers” may be answers about the “defendant’s injurious conduct.” Deepwater Horizon, 739

F.3d at 811. Traditionally, the Rule asks whether the disputed questions are capable of class-wide

proof or resolution, and claims need not be identical to satisfy this requirement. Simms v. Jones,

296 F.R.D. 485, 497 (N.D. Tex. 2013) (“Even a single common question of law or fact can

suffice.”) (citing Dukes, 564 U.S. at 359); Baby Neal ex rel. Kanter v. Casey, 43 F.3d 48, 56 (3d

Cir. 1994); Prado-Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1279 n.14 (11th Cir. 2000).

       Although there need only be common issues of law or fact under Rule 23(a), this case

presents numerous issues of both law and fact that are common to the Classes and Subclasses.

Among the most important common questions of fact are:

   •   what measures Defendants implemented in the Dallas County Jail in response to the
       COVID-19 crisis;
   •   whether the conditions in the Dallas County Jail comply with the Centers for Disease
       Control and Prevention’s guidelines for preventing the spread of COVID-19;
   •   whether Defendants’ practices during the COVID-19 pandemic exposed people jailed at
       the Dallas County Jail to a substantial risk of serious harm;
   •   whether Defendants knew of and disregarded a substantial risk of serious harm to the
       safety and health of the class; and




                                               17
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 18 of 28 PageID 271



   •   whether COVID-19 presents a risk of harm so severe to some people that the only
       constitutionally permissible way to protect them is to release them from custody
       immediately.

   Among the most important common questions of law are:

   •   whether Defendants are liable under the Eighth and Fourteenth Amendments for their
       deliberate indifference to conditions of confinement that create a risk of serious illness,
       needless suffering, and death.

       This case exemplifies the Supreme Court’s explanation of commonality in Wal-Mart

Stores, Inc. v. Dukes. The Court clarified that it is not just the existence of hypothetical common

questions that justify class treatment. Id. at 349–50. Rather, there must be common answers that

resolve the factual or legal claims presented by the plaintiffs. Id. at 350. In this case, the answers

to the fundamental common questions of fact and law listed above are dispositive in determining

Defendants’ liability to all Class and Subclass members. If the conditions in the Dallas County Jail

expose people jailed therein to a substantial risk of serious harm, then this litigation turns on

whether Defendants knew of and disregarded such a risk.

       Although there may be factual variations in some details of Classes and Subclass Members’

cases, such as whether they are pretrial or sentenced, these differences are immaterial to the merits

and “will not defeat the commonality requirement, so long as a single aspect or feature of the claim

is common to all proposed class members.” Bynum v. District of Columbia, 214 F.R.D. 27, 33

(D.D.C. 2003); see also Dukes, 564 U.S. at 350 (commonality satisfied if one can resolve an issue

central to Plaintiffs’ claims “in one stroke.”). The claims raised by the Class and Subclass Members

are independent of issues like specific arrest charges; instead, the claims are based solely on the

conditions to which each and every person detained in the jail are subjected.

                           3. Typicality




                                                 18
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                 Page 19 of 28 PageID 272



       The named Plaintiffs in this case have claims typical of people who are subject to

Defendants’ post-arrest policies and practices. “[T]he test for typicality is not demanding.” Mullen,

186 F.3d at 625. To meet the typicality requirement, the named plaintiffs’ claims must be “typical

of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3) . “Typicality does not require a

complete identity of claims.” James v. Dallas, Tex., 254 F.3d 551, 571 (5th Cir. 2001), abrogated

on other grounds in In re Rodriguez, 695 F.3d 360 (5th Cir. 2012). In analyzing typicality, “the

critical inquiry is whether the class representative’s claims have the same essential characteristics

of those of the putative class. If the claims arise from a similar course of conduct and share the

same legal theory, factual differences will not defeat typicality.” Id. (citing Moore’s Federal

Practice § 23.24[4] (3d ed. 2000)).

       Here, the Named Plaintiffs’ legal claims are the same as the legal claims of the other

members of the proposed Classes and Subclasses they represent. The Named Plaintiffs and Class

and Subclass Members they represent are all injured in the same way: Defendants are keeping

them in conditions of confinement that put them at substantial risk of serious harm. For the

Subclasses, each person claims that she must be released because her health is at imminent and

immediate risk from the same virus and same policy failures as each other person in the Subclasses.

Thus, the ongoing and future injury of the Classes and the Classes’ representatives arise from the

same policy and practice. See Newberg on Class Actions § 23:4 (4th ed.) (“[T]he typicality

requirement is generally satisfied when the representative plaintiff is subject to the same statute,

regulation, or policy as class members.”). The claims of the Named Plaintiffs also rely on the same

legal theories as the claims of all other Class and Subclass members concerning whether

Defendants’ deliberate indifference to the risk of serious harm is unconstitutional. See Murray v.

Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (“The typicality requirement may be satisfied



                                                 19
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                    Page 20 of 28 PageID 273



despite substantial factual differences . . . when there is a ‘strong similarity of legal theories.’”

(citation omitted). The proof concerning whether Defendants have acted with deliberate

indifference in the face of the COVID-19 pandemic and the legal argument about whether this

inaction is unlawful are critical for each Class and Subclass member in this case to establish the

liability of Defendants.

        Thus, if the Named Plaintiffs succeed in proving that Defendants’ deliberate indifference

to the risk of severe harm as alleged in the Complaint is unlawful, then that ruling will necessarily

benefit every other member of the Class and Subclass. That is the essence of Rule 23(a)’s typicality

requirement.

                            4. Adequacy

        It is clear that the class representatives will “fairly and adequately protect the interests of

the class.” Fed. R. Civ. P. 23(a)(4). The adequacy analysis encompasses two separate inquiries:

(1) whether the named Plaintiffs have common interests with the other class members, and

(2) whether the representatives will adequately prosecute the action through qualified counsel.

Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 130 (5th Cir. 2005); Paxton v. Union Nat’l Bank,

688 F.2d 552, 562–63 (8th Cir. 1982). “Differences between named plaintiffs and class members

render the named plaintiffs inadequate representatives only if those differences create conflicts

between the named plaintiffs’ interests and the class members’ interests.” Mullen, 186 F.3d at 625–

26. The Fifth Circuit has specified that, while courts should consider class representatives’

“willingness and ability . . . to take an active role in and control the litigation,” the representatives

“need not be legal scholars and are entitled to rely on [class] counsel.” Feder, 429 F.3d at 130-132

n.4. “The representative class members are entitled to work with, and rely upon, their counsel in

pursuing their claims and navigating the complicated legal and factual issues associated with”



                                                   20
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 21 of 28 PageID 274



complex litigation. Stoffels v. SBC Commc’ns, Inc., 238 F.R.D. 446, 455 (W.D. Tex. 2006). An

example of an adequate class representative is one with “commendable familiarity with the

complaint and with the concept of a class action.” Horton v. Goose Creek Indep. Sch. Dist., 690

F.2d 470, 484 (5th Cir. 1982).

       Regarding the first inquiry, the Named Plaintiffs are adequate representatives of the Classes

they represent because their interests in the vindication of the legal claims that they raise are

completely aligned with, and are not antagonistic to, the interests of the other Class Members. The

Named Plaintiffs, like other Class Members, have a strong interest in no longer being detained in

unsafe conditions. The Named Plaintiffs who represent the Medically-Vulnerable Subclass share

the Subclass’s interest in release because of the particular danger that the virus presents for them.

There are no known conflicts of interest among Members of the proposed Class and Subclass, all

of whom have a similar interest in vindicating their constitutional rights in the face of their

unlawful treatment by Defendants. Moreover, the declaratory and injunctive relief sought by

Named Plaintiffs will benefit the entire class equally.

       Regarding the second inquiry, the Named Plaintiffs also meet the requirement that they

will adequately prosecute the action. They are represented in this case by highly qualified and

experienced civil rights attorneys who are able and willing to conduct this litigation on behalf of

the class. Plaintiffs’ counsel from Susman Godfrey L.L.P., the ACLU, the ACLU of Texas

Foundation, Civil Rights Corp, and Next Generation Action Network collectively have extensive

experience litigating complex class action cases and civil rights cases. As discussed in greater

detail below, infra Part III, Plaintiffs’ counsel are qualified and experienced counsel with a history

of zealous advocacy on behalf of their clients, and Rule 23(a)(4)’s adequacy requirement is thus

met.



                                                 21
     Case 3:20-cv-00832-E Document 18 Filed 04/12/20                Page 22 of 28 PageID 275



                      E. The Requirements of Rule 23(b)(2) Are Met28

         In addition to satisfying the requirements of Rule 23(a), the proposed Classes and

Subclasses satisfies Rule 23(b)(2). A putative class action must meet the requirements of either

Rule 23(b)(1), Rule 23(b)(2), or Rule 23(b)(3). See Amchem Prod., Inc. v. Windsor, 521 U.S. 591,

614 (1997). Rule 23(b)(2) provides for class certification when “the party opposing the class has

acted or refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P.

23(b)(2). . “This is a simple inquiry in most cases.” Newberg on Class Actions § 4:28 (5th ed.) .

The requirement of a generally applicable set of actions “ensures that the class’s interests are

related in a manner that makes aggregate litigation appropriate . . . and therefore efficient.” Id.

Thus, “Rule 23(b)(2) applies only when a single injunction or declaratory judgment would provide

relief to each member of the class.” Dukes, 564 U.S. at 360.

         As the Supreme Court has recognized, “[c]ivil rights cases against parties charged with

unlawful, class-based discrimination are prime examples” of cases in which class certification is

proper under Rule 23(b)(2). Amchem, 521 U.S. at 614; see also Holmes v. Cont’l Can Co., 706




28
  At least with respect to a Damages Class under Rule 23(b)(3) (Plaintiffs do not seek to certify a
Damages class because they have not brought a damages claim), courts have held that
“ascertainability” is, in essence, a fifth Rule 23 prerequisite. A class must be “adequately defined
and clearly ascertainable.” De Bremaecker v. Short, 433 F.2d 733, 734 (5th Cir. 1970). “In other
words, the class must meet a minimum standard of definiteness which will allow the trial court to
determine membership in the proposed class[,]” although “‘it is not necessary that the members of
the class be so clearly identified that any member can be presently ascertained.’” Earnest v. GMC,
923 F. Supp. 1469, 1473 & n.4 (N.D. Ala. 1996) (quoting Carpenter v. Davis, 424 F.2d 257, 260
(5th Cir. 1970)). Although it is doubtful that such a requirement should exist with respect to a
purely injunctive class under Rule 23(b)(2), see, e.g., Marcus v. BMW of N. Am., LLC, 687 F.3d
583, 592–93 (3d Cir. 2012) (noting that the rule has been applied to Rule 23(b)(3) damages
classes), that requirement is easily met here. The Defendants already have in their possession the
identity of each and every person in the class. Also, by necessity, the Defendants will come to
know the identity of each future person detained in the jail.
                                                  22
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                   Page 23 of 28 PageID 276



F.2d 1144, 1152 (11th Cir. 1983) (“Civil rights class actions . . . are generally treated under

subsection (b)(2) of Rule 23.”); Newberg on Class Actions, supra, § 1:3 (“Rule 23(b)(2) . . . . is

typically employed in civil rights cases and other actions not primarily seeking money damages.

The (b)(2) class action is often referred to as a ‘civil rights’ or ‘injunctive’ class suit.”). This is

because “[t]he key to the (b)(2) class is ‘the indivisible nature of the injunctive or declaratory

remedy warranted—the notion that the conduct is such that it can be enjoined or declared unlawful

only as to all of the class members or as to none of them.’” Dukes, 564 U.S. at 360 (citation

omitted). Thus, “Rule 23(b)(2) has been liberally applied in the area of civil rights, including suits

challenging conditions and practices at various detention facilities.” Braggs v. Dunn, 317 F.R.D.

634, 667 (M.D. Ala. 2016) (citation omitted).

        This case is exactly the kind of class action that Rule 23(b)(2) is meant to capture. Id.; see

also Newberg on Class Actions § 4:40 (5th ed.) (“While civil rights cases are often maintained

against public and private defendants under civil rights statutes, many (b)(2) class actions

challenge government actions on constitutional grounds as well.”) (emphasis in original). The

Classes’ interests are sufficiently related to warrant aggregate litigation, as are the interests of the

members of the Subclasses. The Defendants have acted on grounds that apply generally to the

Classes and Subclasses. Injunctive and declaratory relief are appropriate to the Classes and

Subclasses precisely because the only adequate relief is enjoining Defendants’ unconstitutional

policies.

        Furthermore, it is far more efficient for this court to grant injunctive and declaratory relief

protecting all of the class members than to extend that relief piecemeal through individual suits.

Because the putative Classes and Subclasses challenge the Defendants’ scheme as unconstitutional

through declaratory and injunctive relief that would apply the same relief to every member of the



                                                  23
     Case 3:20-cv-00832-E Document 18 Filed 04/12/20                Page 24 of 28 PageID 277



class, Rule 23(b)(2) is appropriate and necessary. In re Veneman, 309 F.3d 789, 792 (D.C. Cir.

2002) (“ Rule 23(b)(2) certification is appropriate where plaintiffs seek declaratory or injunctive

relief for class-wide injury).”29 As the Supreme Court explained recently:

         When a class seeks an indivisible injunction benefiting all its members at once,
         there is no reason to undertake a case-specific inquiry into whether class issues
         predominate or whether class action is a superior method of adjudicating the
         dispute. Predominance and superiority are self-evident.

Dukes, 564 U.S. at 362-363. In Allison v. Citgo Petroleum Corp., 151 F.3d 402 (5th Cir. 1998),

the Fifth Circuit stated that the underlying premise of a Rule 23(b)(2) class action is that class

“members suffer from a common injury which is properly addressed by class-wide relief.” Id. at

413. “Thus, if the plaintiffs [seek] only injunctive and declaratory relief, [the] case [can] readily

be certified as a class action under Rule 23(b)(2).” Id. at 411. As the Fifth Circuit recognized,

“[s]uch relief may often be awarded without requiring a specific or time-consuming inquiry into

the varying circumstances and merits of each class member’s individual case.” Id. at 414.

         This case falls squarely within this requirement of the appropriateness of declaratory or

injunctive relief to the class as a whole, because Defendants have acted with deliberate indifference

to the health and safety of all members of the Classes by failing to take the necessary action to

avoid an outbreak of COVID-19 in the jail. The only way to remedy the injury to the Classes is to

enjoin Defendants’ conduct as to all of the class members.




29
   Rule 23(b)(2) arose out of experience “in the civil rights field,” Amchem Prods., Inc. v. Windsor,
521 U.S. 591, 614 (1997) (citation omitted), in which the government typically treats a whole class
in an unconstitutional manner based on law or government policy. “Rule 23(b)(2) was promulgated
in 1966 essentially as a tool for facilitating civil rights actions.” Moore’s Federal Practice § 23.43;
see also Newberg on Class Actions § 1:3 (5th ed.) (“ Rule 23(b)(2) authorizes a class action when
a party has taken or refused to take action with respect to a class, and final injunctive relief or
corresponding declaratory relief is appropriate with respect to the class as a whole. This category
is typically employed in civil rights cases and other actions not primarily seeking money damages.
The (b)(2) class action is often referred to as a ‘civil rights’ or ‘injunctive’ class suit.”).
                                                  24
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 25 of 28 PageID 278



       The Classes and Subclasses therefore seek declaratory and injunctive relief to require

Defendants to take the necessary steps to prevent an outbreak of COVID-19 in the jail. The relief

sought—a declaration that Defendants violate Class Members’ constitutional rights by failing to

adequately safeguard their health and safety in the midst of a potential outbreak of a deadly

infectious disease and an injunction requiring them to release the Subclasses and take the steps

necessary to prevent such an outbreak—would apply equally to the all members of the Classes and

Subclasses. See Holmes, 706 F.2d at 1155 (Rule 23(b)(2) applies to “claims resting on the same

grounds and applying more or less equally to all members of the class.”). Therefore, certification

under Rule 23(b)(2) is appropriate. See Allison, 151 F.3d at 411 (stating that the requirements of

Rule 23(b)(2) are satisfied because “the predominant relief sought is injunctive or declaratory.”);

Baby Neal, 43 F.3d at 58 (noting that the requirements of Rule 23(b)(2) are “almost automatically

satisfied in actions primarily seeking injunctive relief” for common legal claims.).

                     F. Undersigned Counsel Should Be Appointed Class Counsel Under
                        Rule 23(g)

       Federal Rule of Civil Procedure 23(g) requires that the court appoint class counsel for any

class that is certified. Fed. R. Civ. P. 23(g)(1). Class counsel must “fairly and adequately represent

the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B). In determining whether this requirement is

met, courts must consider: (1) “the work counsel has done in identifying or investigating potential

claims in the actions;” (2) “counsel’s experience in handling class actions, other complex litigation,

and the types of claims asserted in the action;” (3) “counsel’s knowledge of the applicable law;”

and (4) “the resources that counsel will commit to representing the class.” Fed. R. Civ. P.

23(g)(1)(A).

       Undersigned Counsel satisfy these four requirements. The Plaintiffs and proposed Classes

are represented by attorneys who have experience litigating complex civil rights matters and class

                                                 25
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20                  Page 26 of 28 PageID 279



action lawsuits in federal court and extensive knowledge of both the conditions in the jail and the

relevant constitutional law. See Declaration of Amy Fettig, April 12, 2020 (Ex. 2). Class Counsel

have conducted an extensive investigation into the conditions in Dallas County Jail and the

sanitation and social distancing requirements that are necessary to prevent an outbreak of COVID-

19. See Fettig Dec. ¶ 6. In addition, Class counsel has sufficient financial and human resources to

litigate this matter. Id. In sum, Plaintiffs’ attorneys are experienced advocates; possess “sufficient

vigor” along with sufficient resources, to adequately represent the Class and prosecute this action;

and are appropriate counsel for the matter. See Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718,

726 (11th Cir. 1987) (citations omitted).


   V.      CONCLUSION

        For the reasons stated above, the Named Plaintiffs respectfully asks this Court to certify

the Classes and Subclasses described in this Motion.



Dated: April 12, 2020                                  Respectfully submitted,

/s/ Andrea Woods____________________
AMERICAN CIVILLIBERTIES FOUNDATION
Andrea Woods
N.Y. Bar No. 5595509
Meredith Taylor Brown*
N.Y. Bar No. 5678602
Brandon Buskey
125 Broad Street, 18th Floor
New York, NY 10004
(212)549-2528
awoods@aclu.org

Henderson Hill
N.C. Bar No. 18563
201 W. Main St. Suite 402
Durham, NC 27701
(919)682-9563
hhill@aclu.org

                                                 26
  Case 3:20-cv-00832-E Document 18 Filed 04/12/20   Page 27 of 28 PageID 280



Amy Fettig
D.C. Bar No. 484883
915 15th Street N.W.,7th Floor
Washington, D.C. 20005
(202)548-6608
afettig@aclu.org

ACLU FOUNDATION OF TEXAS
Brian Klosterboer
Texas. Bar No. 24107833
Adriana Piñon**
Texas Bar No. 24089768
Andre Segura
Texas Bar No. 24107112
5225 Katy Fwy., Suite 350
Houston, TX 77007
Tel: (713) 942-8146
Fax: (346) 998-1577

CIVIL RIGHTS CORPS
Katherine Hubbard*
D.C. Bar No. 1500503
Elizabeth Rossi
D.C. Bar No. 1500502
1601 Connecticut Ave NW,Suite 800
Washington, D.C. 20009
(202)894-6126
katherine@civilrightscorps.org
elizabeth@civilrightscorps.org

SUSMAN GODFREY L.L.P.
Barry Barnett
Texas Bar No. 01778700
8115 Preston Road, Suite 575
Dallas, TX 75225
(866)754-1900
bbarnett@susmangodfrey.com

Michael Gervais*
N.Y. Bar No. 5122890
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067
(310)789-3100
mgervais@susmangodfrey.com

NEXT GENERATION ACTION
NETWORK LEGAL ADVOCACY FUND
Alison Grinter-Allen
Texas Bar 24043476
                                       27
 Case 3:20-cv-00832-E Document 18 Filed 04/12/20                Page 28 of 28 PageID 281



Kim T. Cole
Texas Bar No. 24071024
1808 South Good Latimer Expressway
Dallas, TX 75226
(214)704-6400
agrinter@thengan.com
kcole@thengan.com

ATTORNEYS FOR PETITIONERS/PLAINTIFFS
*pro hac vice application forthcoming
**N.D. Texas admission application forthcoming



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECF system on all counsel registered with that system, and via email, on

April 12, 2020.

/s/Andrea Wood_______________
Andrea Woods




                                              28
